Citation Nr: 0028659	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
repeated lumbar laminectomy for herniated disc and spinal 
fusion with recurrent discogenic disease at L4-5 with 
radiculopathy, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in May 1997 and September 1999.  In 
the May 1997 rating decision, the RO denied entitlement to an 
evaluation in excess of 60 percent for the veteran's back 
disability.  In the September 1999 rating decision, the RO 
denied the claim for TDIU.  


FINDINGS OF FACT

1.  The veteran's status post repeated lumbar laminectomy for 
herniated disc and spinal fusion with recurrent discogenic 
disease at L4-5 with radiculopathy is manifested by symptoms 
that are pronounced in degree, as he has marked limitation of 
motion of the low back and is restricted to light work.

2.  The veteran's service-connected disabilities include the 
low back disorder, evaluated as 60 percent disabling and 
prostatitis evaluated as noncompensably (zero percent) 
disabling; the combined evaluation for the veteran's service-
connected disabilities is 60 percent.  

3.  The veteran last worked in 1968 as a truck driver and 
completed high school.

4.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for status post repeated lumbar laminectomy for herniated 
disc and spinal fusion with recurrent discogenic disease at 
L4-5 with radiculopathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5286, 5285 (1999).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, a claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Entitlement to an increased evaluation for status post 
repeated lumbar laminectomy for herniated disc and spinal 
fusion with recurrent discogenic disease at L4-5 with 
radiculopathy

In a June 1968 rating decision, the RO granted service 
connection for postoperative residuals of  a low back 
condition characterized as postoperative residuals of a 
protruding disc at L5-S1 with radiculitis.  The veteran's 60 
percent evaluation has been in effect since an April 1993 RO 
decision awarded that rating, effective from January 1992.  
The veteran's current claim was received at the RO in March 
1997.

The record consists of reports of VA examination, as well as 
outpatient treatment records, medical reports from the Social 
Security Administration (SSA) and the veteran's contentions.  
The SSA records show treatment for disc disease, consistent 
with the veteran's reported history, in 1981, 1982, and 1983.  
VA outpatient records dating from 1996 show that the veteran 
routinely sought treatment for chronic pain related to his 
service-connected back problem.  The veteran reported a 
history of three laminectomies, the last one having occurred 
in 1979.  The veteran treated the back pain with Relafen and 
other pain medications.  X-rays dated in March 1997 as well 
as magnetic resonance imaging study (MRI) findings dated in 
August 1998 show decreased disc space at L5-S1 and L4-5, as 
well as a moderate diffuse concentric disc bulging at L4-5.  
The veteran also underwent physical therapy in addition to 
pain management therapy.  

During his November 1999 VA neurological examination, the 
veteran complained of chronic pain of the lumbar spine that 
worsened with movement.  He indicated that he could not 
tolerate any position, even lying down, for very long.  He 
reported frequent cramps.  The condition was being treated 
with Naprosyn, Zebutol and physical therapy on and off.  He 
described pain radiating into his legs as well as his upper 
and mid back.  His last hospitalization occurred with his 
last surgery in 1980.  The veteran's gait was described as 
slow and guarded.  He used a wooden cane for assistance.  
Upon examination, there was weakness graded as 4/5 in the 
right lower extremity and 3.5/5 in the left lower extremity.  
There were 2 centimeters of atrophy in the left thigh.  Range 
of motion included forward flexion of 50 degrees, backward 
extension of 20 degrees, and lateral extensions and rotations 
of 20 degrees.  Straight leg raising was positive 
bilaterally.  There was moderate lumbosacral spasm with 
severe tenderness to palpation.  There was diminished 
sensation following the L4, L5, & S1 distribution 
bilaterally.  There was generalized areflexia and no 
Babinski.  The diagnosis was status post lumbar 
laminectomies.  The examiner commented that the veteran's 
service-connected back condition would limit him to light 
work.  He would be limited to lift objects no more than 10 
pounds repetitively, and to push, pull or carry no more than 
10 pounds.  The examiner also opined that the veteran would 
not be able to stand or sit for more than two hours without 
taking a 15 minute break.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's low back disorder at the 
60 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (1999).  The Board observes that Diagnostic Code 5293 
provides that pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.

In this case, the Board observes that there appears to be 
significant symptomatology of the veteran's low back disorder 
during the period of time relevant to his claim for increase.  
However, as a 60 percent evaluation is the highest rating 
available under Diagnostic Code 5293, the Board will consider 
whether an increased evaluation could be available under any 
other criteria.  

The Board would point out that, as there is no evidence of 
residuals of a fracture of the vertebra, with cord 
involvement, bedridden, or requiring long leg braces (the 
criteria for a 100 percent evaluation under Diagnostic Code 
5285); or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (the criteria for a 100 percent 
evaluation under Diagnostic Code 5286), there is no basis for 
a schedular evaluation in excess of 60 percent for the 
veteran's low back disorder.  

The U.S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is already rated at the maximum schedular evaluation under 
Diagnostic Code 5293.  In short, the evidence of record is 
consistent with an evaluation of 60 percent, and no more, for 
the veteran's low back disorder under Diagnostic Code 5293.

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether this disability warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In this 
regard, the veteran has indicated that he has not worked 
since 1968, well before he filed his instant claim.  He has 
not been hospitalized since 1980.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

In this case, the veteran's service-connected disabilities 
include a low back disorder, evaluated as 60 percent 
disabling and prostatitis evaluated as noncompensably (zero 
percent disabling).  The combined disability evaluation is 60 
percent, under 38 C.F.R. § 4.25 (1999).

The Board observes that the veteran's combined 60 percent 
evaluation meets the minimum criteria for consideration for 
entitlement to TDIU under 38 C.F.R. § 4.16, and the question 
thus becomes whether the veteran's educational and employment 
background, along with the medical evidence of record, 
support entitlement to TDIU.  In this regard, the Board 
observes that, the veteran has indicated that he has not 
worked since 1968 and that he had completed high school.  He 
has reported that he was a truck driver.  Additionally, the 
Board has considered the November 1999 statement from the VA 
doctor who found that, considering his back impairment, the 
veteran still retained the capacity to perform light 
exertional work.  Such work was defined as an ability to lift 
(repetitively), pull, and carry objects of 10 pounds of less, 
with an ability to stand or sit for two hours at a time 
without a 15 minute break.  The examiner did not state that 
the veteran was unemployable.  Rather, he identified a 
residual functional capacity to perform work in spite of the 
limitation caused by the service-connected low back 
disability.  The Board observes that there is no medical 
evidence of record to suggest nor is there a contention that 
the noncompensable prostatitis causes a functional impairment 
that would affect employability.  The examination for that 
disability showed occasional increased night frequency, 
diminished urinary flow and occasional dysuria.  Findings 
included very enlarged right hydrocele.  The diagnosis was 
history of ureterolithiasis, status post cystoscopy with 
removal or urinary stones, and large right hydrocele.  No 
functional limitations were identified on the examination or 
in any outpatient records.  

As such, given the veteran's 60 percent disability evaluation 
and the opinion from the VA doctor, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to TDIU.  There is no medical or vocational 
evidence of record supporting the contention that service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Social Security records 
show medical treatment consistent with the history of back 
surgeries in the early 1980's but do not suggest total 
disability at present and are of minimal probative value.  
Finally, the mere fact that the veteran is not working and 
has not worked for many years does not equate to a showing of 
disability due to service-connected disability.  The 60 
percent rating is an acknowledgment of a severe disability 
that has an impact on the ability to perform work-related 
activity.  There is an absence of probative evidence showing 
that the veteran is unable to perform work-related activity.  
The VA neurological opinion identifying a definite residual 
functional capacity is uncontroverted in the medical record.  
Therefore, considering the entirety of the record, the Board 
finds that the criteria for entitlement to TDIU have not been 
met.


ORDER

Entitlement to an increased evaluation for status post 
repeated lumbar laminectomy for herniated disc and spinal 
fusion with recurrent discogenic disease at L4-5 with 
radiculopathy is denied.  

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is denied.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

